Citation Nr: 9932567	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a skin disorder.

4. Entitlement to service connection for mixed astigmatism.

5. Entitlement to service connection for a chronic headache 
disorder.

6. Entitlement to service connection for a scar above the 
right eyebrow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran had active service from December 1991 to 
April 1996.

As a preliminary matter, the veteran was scheduled for a 
hearing before an RO hearing officer in January 1999.  The 
veteran failed to appear for the hearing, and claim has since 
been referred to the Board for appellate review.

The veteran's claim for service connection for sinusitis is 
discussed in the REMAND portion of this decision following 
the ORDER below.


FINDINGS OF FACT

1.  The veteran's service entrance examination report did not 
note any abnormality pertaining to the nose, sinuses or 
lungs.

2.  The veteran was diagnosed on more than one occasion 
during service with sinusitis, and he was diagnosed on two 
occasions with pneumonia during service.

3.  The veteran displayed minimal thickening on X-ray in the 
right ethmoid and right maxillary sinuses in July 1996.  The 
veteran's right frontal sinus was noted to be absent on a 
July 1996 X-ray.

4.  The veteran has not submitted evidence that would show 
that he has a hearing loss disability for VA compensation 
purposes.

5.  The veteran has not submitted evidence that would show 
that he currently has a skin disorder.

6.  The veteran has astigmatism, which is a form of 
refractive error.

7.  The veteran has not submitted evidence that would show 
that he currently has a chronic headache disorder.

8.  The veteran has not submitted evidence that would show 
that he currently has a scar above the right eyebrow.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for sinusitis 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim for service connection for mixed 
astigmatism is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303(c), 4.9 (1999).

5.  The veteran's claim for service connection for a chronic 
headache disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The veteran's claim for service connection for a scar 
above the right eyebrow is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in-service 
injury or disease and the current disability.  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  Epps v. Gober, 126 F.3d 1464 (1997). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

I.  Sinusitis

A service medical record noted that the veteran had sinusitis 
that was resolving.  (The date on this record is too faint to 
see, however.)  A November 1992 treatment record noted that 
he had complaints of cold symptoms.  In February 1993, the 
veteran sought treatment for complaints of headache, chills 
and congestion.  He was diagnosed with sinusitis.  In January 
1994, the veteran again had complaints of headache and 
malaise.  He was diagnosed with an upper respiratory 
infection.  

In October 1994, the veteran had complaints of congestion in 
his chest and nose, and a fever.  The military clinician 
noted that the veteran had smoked for the previous eight 
years, and recommended that the veteran discontinue smoking.  
The veteran was diagnosed with an upper respiratory 
infection.  Later in October 1994, the veteran was diagnosed 
with pneumonia (although an October 1994 X-ray of the chest 
did not show any evidence of pneumonia).  An October 1994 
bacteriology report showed the usual oral flora.  An October 
1994 X-ray noted right maxilla and ethmoid sinusitis.  In 
February 1995, the veteran was diagnosed with bronchitis, but 
X-rays of the lungs showed early infiltrates in both lung 
fields consistent with pneumonia.  A March 1995 follow-up X-
ray noted that the veteran's chest and sinuses were normal.  
An April 1995 X-ray showed that the veteran's paranasal 
sinuses had no abnormal opacification, fluid level or bony 
destructive process.

In March 1995, the veteran again had pulmonary complaints.  
He was diagnosed with bilateral sinusitis.  At the time of 
his March 1996 separation examination, the veteran reported a 
history of sinusitis.  Objectively, however, the veteran's 
nose, sinuses and lungs were characterized as normal.  

As a result of this claim, the veteran was provided a VA 
examination in July 1996.  The veteran related a history of a 
runny nose, sinusitis and sneezing for the previous three 
years.  Objectively, his nose appeared normal, there was no 
deviation or secretion from either nostril.  Mucosa were not 
congested, and there was no tenderness.  A history of chronic 
sinus problems was diagnosed; no comment on a current 
diagnosis was made.  The examiner recommended X-rays, which 
were taken after the examination.  These reflected an absence 
of the right frontal sinus and minimal thickening in the 
membrane and right ethmoid and right maxillary sinuses.  The 
remaining sinuses were clear.  

In light of above, the Board finds that this claim is well 
grounded.  In this respect, the X-ray taken at the time of 
the July 1996 examination appears to have shown some sinus 
abnormalities, and the veteran has displayed some degree of 
continuity of symptomatology.  However, the examiner who 
performed the examination did not give a current diagnosis of 
sinusitis, only a history.  Thus, the Board finds that 
further information is required before an informed decision 
can be made, and to this extent, this claim is REMANDED.

II.  Mixed Astigmatism

Initially, regulations specifically prohibit refractive 
errors of the eyes from being considered disabilities for 
which compensation may be granted.  See 38 C.F.R. 
§§ 3.303(c), 4.9.

The veteran's February 1991 entrance examination report noted 
that he had a refractive error.  An April 1993 service 
medical record noted that the veteran had astigmatism in both 
eyes.  Other service medical records do include references to 
ongoing check-ups due to exposure to asbestos as an 
environmental hazard.  A March 1996 separation examination 
report noted that the veteran had corrected distant vision to 
20/30 in the right eye and 20/25 in the left eye.

In July 1996, as a result of this current claim, the veteran 
was afforded a VA eye examination.  He was diagnosed with 
mixed astigmatism in both eyes, and decreased best visual 
acuity secondary to probable meridional amblyopia, which the 
examiner characterized as congenital.

The veteran's central argument is that he has astigmatism as 
a result of his exposure to asbestos during service.  
However, while astigmatism was identified in service, such 
represents refractive error without sign of pathology.  There 
is no evidence in service medical records that the veteran 
suffered an injury to cause astigmatism.  As noted above, 
astigmatism is not a disability for VA compensation purposes. 
38 C.F.R. § 3.303(c), 4.9.  While the veteran may believe 
that his astigmatism is a result of service, the examiner who 
performed the July 1996 examination did not ascribe the 
veteran's service or any incident thereof as a causal nexus 
of the astigmatism.  As a layperson, the veteran is not 
competent to provide a medical opinion, such as an opinion on 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

As the veteran's astigmatism is a refractive error, the Board 
finds that this claim is not well grounded, and must be 
denied on this basis.

III.  Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

As a result of this current claim, the RO afforded the 
veteran a VA audiological examination in July 1996.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
0
10
20
LEFT
20
10
10
15
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
The average pure tone threshold was 13 decibels bilaterally.  
These results are substantially similar to the results of 
audiometric testing performed during the veteran's service.  
The above results do not show that the veteran currently has 
a hearing loss disability for VA compensation purposes.  See 
38 C.F.R. § 3.385.

In the absence of evidence of a claimed disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As the veteran does not currently have a hearing 
loss disability for VA compensation purposes, this claim must 
be denied as not well grounded.

IV.  Skin Disorder

The veteran's February 1991 entrance examination report noted 
that the veteran's skin was normal.  A 1994 service medical 
record reflects that the veteran had contact dermatitis 
thought to be secondary to his work with fluids.  A May 1994 
treatment record noted had scaly skin, and he was diagnosed 
with probable contact dermatitis.  His March 1996 separation 
examination report noted scars over both hands.

As a result of this current claim, the RO afforded the 
veteran a VA examination in July 1996.  The veteran informed 
the examiner that he had skin problems with his hands during 
service as a result of exposure to soap used to wash 
aircraft.  Objectively, however, the examiner stated that the 
veteran's skin appeared normal, with no evidence of 
dermatosis.  A history of a skin condition of the hands was 
diagnosed; no current diagnosis was made.

In light of the above, the Board finds that this claim is not 
well grounded, as the veteran has not shown current evidence 
of the claimed disability, a skin disorder.  As noted above, 
without evidence of a claimed disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. at 225, 
Rabideau, 2 Vet. App. at 144.  As the veteran does not 
currently have evidence of any skin disorder, the Board must 
find that this claim is not well grounded.

V.  Headaches

The veteran essentially asserted in his May 1996 application 
that he has headaches that began in January 1993.  As noted 
above, the veteran had several complaints of headaches as 
part of his symptomatology related to sinus complaints during 
service. 

The veteran was provided a VA examination as a result of this 
current claim in July 1996.  The veteran's blood pressure was 
114/68, and his head was described as normocephalic.  His 
neck did not show any abnormal veinous engorgement.  While 
the veteran reported that he had headaches, the examiner 
merely noted a history of headaches.  A current diagnosis of 
headaches as a separate disorder was not made.

In light of the above, the Board must find that this claim is 
not well grounded.  In this respect, the Board notes that 
while the veteran did have complaints of headaches at the 
time of his July 1996 VA examination, the examiner did not 
find that he had chronic headaches.  As noted above, in the 
absence of evidence of a claimed disability, there can be no 
valid claim.  See Brammer, Rabideau Supra.  As the veteran 
does not currently have a headache disorder, the Board must 
find that this claim is not well grounded.

VI.  Scar Above Right Eyebrow

The veteran has essentially asserted that he has a scar above 
his right eyebrow as a result of an in-service injury.  At 
the time of a July 1996 VA examination, the veteran related 
that he was injured above his right eyebrow during service, 
and that the wound was sutured.  The examiner looked at the 
veteran, and stated that there was no current scar above his 
right eyebrow.  As the veteran does not have a resulting 
scar, his claim for service connection is not well-grounded, 
and must be denied. See Brammer, Rabideau, Supra.

VII.  Conclusion

In denying the claims as not well grounded, the Board would 
note that VA has no duty to assist in the absence of a well-
grounded claim, nor is there any duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for the benefits sought.  38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997); Epps, 126 F.3d at 1468; Grivois v. Brown, 6 Vet. App. 
136, 140 (1994).


ORDER

The veteran's claim for service connection for sinusitis is 
well grounded.

Service connection for mixed astigmatism is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a skin disorder is denied.

Service connection for headaches is denied.

Service connection for a scar above the right eyebrow is 
denied.


REMAND

As noted above, it is unclear from the July 1996 VA 
examination report if the veteran currently has a diagnosis 
of chronic sinusitis.  In this respect, the Board finds that 
further information is required before the Board can 
adjudicate the veteran's claim for service connection for 
this disorder.

In addition, the Board notes that an August 1996 rating 
decision denied service connection for post-traumatic stress 
disorder, and a March 1997 rating decision continued this 
denial.  A May 1998 rating decision denied service connection 
for nicotine addiction, and raised the veteran's evaluation 
for his service connected back disorder to 20 percent.  In so 
doing, the RO found that herniated discs of the thoracic and 
lumbar spine were service connected.

An undated Statement of Accredited Representation in Appealed 
Case (filed in lieu of a VA Form 646) was presented to the 
RO.  The veteran's representative argued that post-traumatic 
stress disorder and addiction to nicotine should be service 
connected.  The Board can reasonably construe these arguments 
as a notice of disagreement with the denials of service 
connection; it is not clear if such could be construed as a 
timely notice of disagreement.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  

Where a notice of disagreement has been submitted, the 
veteran is entitled to a statement of the case. 38 C.F.R. § 
19.26 (1999).  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Godfrey v. Brown, 
7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  See also 38 C.F.R. § 19.9(a) (1999) 
(stipulating that, if correction of a procedural defect is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction and 
specify the action to be undertaken).  In light of the above, 
these claims are REMANDED for the following action:

1.  The RO is requested to afford the 
veteran an examination by an appropriate 
examiner to ascertain the nature, 
severity and etiology of any and all 
respiratory disorders which may be 
present, including sinusitis.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
must be conducted, and should include X-
ray studies.  The examiner is requested 
to review the veteran's claims file, in 
particular service medical records, and 
relate whether the veteran currently has 
chronic sinusitis as a disease entity and 
whether such is related to the veteran's 
in-service complaints.  The examiner is 
also asked to explain, to the extent 
possible, the absence of the right 
frontal sinus.  The complete rationale 
for each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), the 
claims file must be made available to the 
examiner for review.

2.  Thereafter, the RO should again 
adjudicate the veteran's claim for 
service connection for chronic sinusitis 
on the basis of all the evidence of 
record.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

3.  The RO is requested to determine, to 
the extent possible, whether the 
veteran's representative's arguments 
presented in lieu of a VA Form 646 
constitute a timely notice of 
disagreement with respect to the issues 
of entitlement to service connection for 
post-traumatic stress disorder and 
addiction to nicotine.  If the RO 
determines that such is timely, then the 
RO is requested to issue the veteran and 
his representative a statement of the 
case on these issues.  The veteran and 
his representative are advised that the 
Board's jurisdiction is limited to those 
issues for which a statement of the case 
has been issued subsequent to a timely 
notice of disagreement, and a timely 
perfected appeal has been received by the 
RO.  38 C.F.R. §§ 20.101, 20.200 (1999).

The purpose of this REMAND is to obtain additional 
development and to provide due process, and the Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals







